On Rehearing.
\En Banc. July 10, 1923.]
Per Curiam.
After the opinion of a Department of this court in this case was filed, both respondents, the United States Fidelity & Guaranty Company and Baron H. Iwasaki and Baron K. Iwasaki, a partner*402ship known as the Mitsubishi Company, filed their separate petitions for a rehearing. Both insisted on an affirmance of the judgment appealed from, while the petition of the Mitsubishi Company demanded in the alternative a judgment over against the United States Fidelity & Guaranty Company for any amount it may be compelled to pay on any judgment against it in favor of the bank. The case has been reargued and considered En Banc.
Concerning the rights of the Yokohama Specie Bank, a majority of the court still adhere to the Department opinion, and for the reasons therein stated, the judgment is reversed with directions to the trial court to enter judgment for the appellant as stated in that opinion.
Concerning the rights of the Mitsubishi Company to be protected by a judgment over against the United States Fidelity & Guaranty Company, because of the bond made and delivered by the bonding company to the Mitsubishi Company for all that the Mitsubishi Company may have to pay the bank, the record shows that, on the appeal as the case was presented to the Department, the Mitsubishi Company joined the bonding company for an affirmance of the judgment that the appellant’s case be dismissed. As an alternative protection to the Mitsubishi Company it is now made to appear, as the case is presented to the whole court, by written admission and stipulation of the attorneys for the bonding company presented with the Mitsubishi Company’s petition for a rehearing, that the cross-complaint of the Mitsubishi Company for a judgment over against the bonding company was served on the bonding company and filed in the cause prior to the trial. The cross-complaint appears not to have been resisted by the bonding company. It follows, there*403fore, that the statements in the Departmental opinion that it does not appear that the cross-complaint was served on the bonding company and that it seemed to have been later ignored, must be and they are hereby corrected, and that in the judgment to be entered by the trial court there shall be a provision that the Mitsubishi Company have and recover of and from the bonding company any. and all the Mitsubishi Company shall be compelled to pay on the judgment in favor of the bank.